Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawanishi et al (US 20210124030).

Regarding claim 1, Kawanishi et al disclose a method comprising: 
producing a pulsed fanned beam of laser light (paragraph 12, lines 1-5);  
5synchronously scanning a transmit scanning mirror and a receive scanning mirror to scan the pulsed fanned beam of laser light in two dimensions in a field of view and to deposit reflected light energy from the field of view onto an array of light sensitive devices (paragraph 38, lines 1-12); 
measuring times-of-flight of pulses received by the array of light sensitive 10devices (paragraph 10, lines 1-8) to create a point cloud; detecting a feature in the point cloud (paragraph 69, lines 1-16); and 
modifying the synchronous scanning of the transmit and receive scanning mirrors in response to the feature (paragraph 55, lines 3-10).  
Regarding claim 152, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the transmit and receive scanning mirrors comprises modifying angular extents of mirror deflection (paragraph 38, lines 1-7).  
Regarding claim 3, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying angular extents of mirror 20deflection comprises modifying horizontal angular extents of mirror deflection (paragraph 34, lines 1-16).  
Regarding claim 4, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying angular extents of mirror deflection comprises modifying vertical angular extents of mirror deflection (paragraph 34, lines 1-16).  
Regarding claim 255, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the transmit and receive scanning mirrors comprises modifying an angular offset of mirror deflection (paragraph 37, lines 15-25).  
Regarding claim 6, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying an angular offset of mirror 30deflection comprises modifying a horizontal angular offset of mirror deflection (paragraph 37, lines 15-25).  
Regarding claim 7, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying an angular offset of mirror deflection comprises modifying a vertical angular offset of mirror deflection (paragraph 41, lines 1-9).  
Regarding claim 58, Kawanishi et al disclose the limitations indicated above and further disclose wherein detecting a feature comprises detecting an object in the field of view (paragraph 35, lines 1-6).  
Regarding claim 9, Kawanishi et al disclose the limitations indicated above and further disclose wherein detecting a feature comprises detecting a traffic lane (paragraph 50, lines 1-22).  
Regarding claim 10, Kawanishi et al disclose the limitations indicated above and further disclose wherein detecting a feature comprises detecting a horizon (paragraph 51, lines 1-16).  
Regarding claim 11, Kawanishi et al disclose a method comprising:  
15producing a pulsed fanned beam of laser light (paragraph 12, lines 1-5); 
synchronously scanning a transmit scanning mirror and a receive scanning mirror to scan the pulsed fanned beam of laser light in two dimensions in a field of view and to deposit reflected light energy from the field of view onto an array of light sensitive devices (paragraph 38, lines 1-12);  
20measuring times-of-flight of pulses received by the array of light sensitive devices (paragraph 10, lines 1-8) to create a point cloud (paragraph 69, lines 1-16); 
receiving vehicle sensor data (Fig. 1, #153); and 
modifying the synchronous scanning of the transmit and receive scanning mirrors in response to the vehicle sensor data (paragraph 55, lines 3-10).  
Regarding claim 12, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the transmit and receive scanning mirrors comprises modifying angular extents of mirror deflection (paragraph 38, lines 1-7).  
Regarding claim 3013, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the Docket No. MVIS 19-0224transmit and receive scanning mirrors comprises modifying an angular offset of mirror deflection (paragraph 37, lines 15-25).  
Regarding claim 16, Kawanishi et al disclose the limitations indicated above and further comprising modifying laser light pulse properties in response to the vehicle sensor data (paragraph 66, lines 1-12).  
Regarding claim 17, Kawanishi et al disclose a method comprising: 
producing a pulsed fanned beam of laser light (paragraph 12, lines 1-5); 
synchronously scanning a transmit scanning mirror and a receive scanning mirror to scan the pulsed fanned beam of laser light in two dimensions in a field of 20view and to deposit reflected light energy from the field of view onto an array of light sensitive devices (paragraph 38, lines 1-12); 
measuring times-of-flight of pulses received by the array of light sensitive devices (paragraph 10, lines 1-8) to create a point cloud (paragraph 69, lines 1-16); and 
modifying properties of the pulsed fanned beam of laser light (paragraph 55, lines 3-10).  
Regarding claim 18, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying properties of the pulsed fanned beam of laser light comprises modifying properties of the pulsed fanned beam of laser light in response to features detected in the point cloud (paragraph 69, lines 1-16).  
Regarding claim 3019, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying properties of the pulsed fanned Docket No. MVIS 19-0225beam of laser light comprises modifying properties of the pulsed fanned beam of laser light in response to vehicle sensor data.  
Regarding claim 20, Kawanishi et al disclose the limitations indicated above and further comprising modifying the synchronous 5scanning of the transmit and receive scanning mirrors (paragraph 38, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi et al (US 20210124030) in view of Jeong et al (US 20190212419).
Regarding claim 14, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the 5transmit and receive scanning mirrors in response to the vehicle sensor data modifying the synchronous scanning of the transmit and comprises receive scanning mirrors (paragraph 38, lines 1-7) but does not explicitly disclose in response to vehicle speed data. However, Jeong et al disclose the limitation at least see paragraph 512, lines 1-12. It would have been obvious to modify the teaching of Kawanishi et al to include wherein modifying the synchronous scanning of the 5transmit and receive scanning mirrors in response to the vehicle sensor data modifying the synchronous scanning of the transmit and comprises receive scanning mirrors in response to vehicle speed data for better scanning resolution view. 
Regarding claim 15, Kawanishi et al disclose the limitations indicated above and further disclose wherein modifying the synchronous scanning of the 10transmit and receive scanning mirrors comprises reducing angular extents of mirror deflection (paragraph 38, lines 1-7) but does not explicitly disclose as speed increases. However, Jeong et al disclose the limitation at least see paragraph 411, lines 1-3. It would have been obvious to modify the teaching of Kawanishi et al to include wherein modifying the synchronous scanning of the 10transmit and receive scanning mirrors comprises reducing angular extents of mirror deflection as speed increases for better scanning resolution view.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663